C. D. San Juan. Daños y perjuicios.
(Por la Corte, a propuesta del
Juez Asociado Sr. De Jesús.)
Por Cuanto, con fecha 4 de junio de 1941 la demandante inter-puso recurso de apelación contra la sentencia que declaró sin lugar la demanda en este caso;
Por Cuanto, al siguiente día la corte ordenó la preparación de la transcripción de la evidencia;
Por Cuanto, la demandante ha solicitado distintas prórrogas para preparar dicha transcripción, la última de las cuales fué concedida el día 10 de diciembre de 1941, sin que hasta la fecha la haya radicado;
Por Cuanto, los demandados han solicitado lá desestimación del recurso por abandono, y señalada la vista de dicha moción para el 14 del actual, no compareció la demandante a sostener su recurso, a pe-sar de haber sido debidamente notificada tanto de la moción comp del señalamiento;
Por tanto, vistos los autos de este caso y la certificación del secre-tario de la corte inferior que se acompaña, se declara con lugar dicha moción y se desestima el recurso por abandono.